Citation Nr: 0423189	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  98-20 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of the overpayment of 
Department of Veterans Affairs disability pension benefits in 
the amount of $2,359.00.  

(The issues of entitlement to service connection for a lumbar 
spine disorder and for a cervical spine disorder are 
addressed in a separate decision under the same docket 
number.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from January 1955 
to October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 decision of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO).  The Committee denied the veteran's request for 
a waiver of recovery of his disability pension overpayment in 
the amount of $2,359.00.  The case is ready for appellate 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

Upon the initiation of his request for a waiver in January 
2002, the veteran submitted a financial status report in 
which he expressed confusion as to how the debt was created.  
This inquiry must be construed as a challenge to the validity 
of the creation of the pension overpayment indebtedness.  In 
Schaper v. Derwinski, 1 Vet. App. 430 (1991), it was held 
that when the validity of a debt is challenged by a veteran, 
a threshold determination must be made on that question prior 
to a decision on waiver of indebtedness.  

Essentially, the exact basis of that overpayment is unclear 
from the record.  The Board believes that a determination of 
the exact amount of the overpayment and an accounting of how 
it was derived is essential to the proper disposition of this 
appeal.  

In that regard, it is noted that in correspondence from the 
RO to the veteran's congressional representative, it was 
indicated that the reason for the overpayment was the 
veteran's failure to submit an annual Eligibility 
Verification Report (EVR), resulting in a retroactive 
termination of his pension award, effective from January 1, 
2000.  It appears that the overpayment in question continued 
until October 2001.  The veteran was advised of the 
overpayment in November 2001.  He has admitted that he 
resumed employment in March 2001, but he indicated that he 
had advised the RO of that additional employment income in a 
timely manner.  

The claims file contains no indication that the veteran had 
advised the RO of his resumption of employment.  On the other 
hand, the claims file contains no documentation that an EVR 
was provided to or requested from the veteran.  Further, 
there is no documentation in the claims file showing he was 
advised that his pension was to be discontinued.  Finally, 
there is no record of his having been provided with an 
accounting or summary as to how the overpayment was created.  
This information would be helpful in the disposition of his 
waiver request.  

Secondly, one of the veteran's primary contentions is that 
VA's insistence of recovery of the overpayment of $2,359.00 
would impose an undue financial hardship upon him.  This is 
one of the areas for consideration in a waiver determination 
in terms of whether an insistence upon collection of an 
overpayment would be against the principles of equity and 
good conscience under 38 U.S.C.A. § 5302 (West 2002); and 
38 C.F.R. §§ 1.963 and 1.965 (2003).  It is noted that the 
most recent financial information from the veteran dated in 
June 2002, indicated that in addition to his Social Security 
benefits, he was in receipt of an income from employment.  

In a statement submitted in May 2003, however, the veteran 
indicated that his family's only income was from Social 
Security.  It appears therefore that his financial status has 
changed.  His current financial status is critical to the 
analysis of this case.  Consequently, it is incumbent upon VA 
to provide him with an opportunity to submit updated 
financial information.  

In that regard, it is noted that the veteran indicated in 
prior financial statements that the value of real estate 
owned was $0.  He also indicated, however, that he had to 
borrow money to pay his real estate taxes.  This would 
suggest that he does own real estate.  If so, it would be 
unlikely that the value of that asset would be $0.  He should 
be asked to clarify the nature of his real estate assets in 
any financial status report submitted.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC, with assistance from 
RO's Committee should mail the veteran 
another financial status report and 
provide him the opportunity to complete 
and return the form.  In the transmittal 
letter, he should be asked to clarify the 
nature of any real estate owned in terms 
of its gross value versus the amount of 
any outstanding mortgage secured by the 
real estate.  He should also be asked to 
provide any written documentation 
supporting his allegation that he had 
advised VA of his resumption of 
employment in March 2001.  A copy of the 
transmittal letter and any reply should 
be placed in the claims file.  


3.  The VBA AMC, with assistance from the 
RO and the Committee should prepare a 
written audit explaining how the pension 
overpayment was calculated.  The audit 
should clearly indicate amounts paid to 
the veteran and dates of the payments, as 
well as the amounts which should have 
been paid to him.  The accounting should 
be provided to him and a copy should be 
associated with the claims file.

4.  The VBA AMC, with assistance from the 
RO and the Committee should associate 
with the claims file any documentation 
showing that an EVR was provided to or 
requested from the veteran after the 
establishment of his pension, and any 
documentation showing that he was advised 
that his pension was to be discontinued.  

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC through the 
Committee should adjudicate the issue of 
whether the creation of the overpayment 
was proper, and if it was properly 
created, and should readjudicate the 
claim of entitlement to a waiver of 
recovery of a pension overpayment.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


